DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on December 16, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2021 is being considered by the examiner.

Terminal Disclaimer Accepted/Approved
The Electronic Terminal Disclaimers filed on December 16, 2021 disclaiming the terminal portion/s of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,755,503 B2 has been accepted. The terminal disclaimer has been recorded. 
Reason for Allowance

Claims 1-33 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising limitations: wherein the beacon comprises a 

As to claim 15, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 15, comprising limitations: wherein the beacon is configured to obtain a terminal signal emitted by the terminal, and wherein the beacon comprises a first beacon antenna and a second beacon antenna, the access control method comprising: obtaining an angle of arrival of the terminal signal at the beacon based on a phase difference in the terminal signal arriving at the first beacon antenna and the second beacon antenna; determining whether the terminal is located in the predetermined range based on the angle of arrival; and performing authentication of the user as authorized to access the target device based on the terminal being located in 

As to claim 29, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 29, comprising limitations: wherein the terminal is configured to obtain first beacon signals broadcasted by the first beacon and second beacon signals broadcasted by the second beacon, wherein the first beacon comprises a first beacon antenna and a second beacon antenna, and wherein the second beacon comprises a third beacon antenna and a fourth beacon antenna, the access control method comprising: obtaining a first angle of departure of the first beacon signals at the first beacon, the first beacon signals including a third beacon signal emitted by the first beacon antenna and a fourth beacon signal emitted by the second beacon antenna, the first angle of departure of the first beacon signals obtained based on a phase difference in the third and fourth beacon signals; wherein a terminal antenna of the terminal is configured to receive the third and fourth beacon signals when the terminal receives the first beacon signals from the first beacon antenna and the second beacon antenna, and obtaining a second angle of departure of the second beacon signals at the second beacon, the second beacon signals including a fifth beacon signal emitted by the third beacon antenna and a sixth beacon signal emitted by the fourth beacon antenna, the second angle of departure of the second beacon signals obtained based on a phase difference in the fifth and sixth beacon signals; wherein the terminal antenna of the terminal is configured to receive the fifth and sixth beacon signals, when the terminal 

As to claims 2-14, 15-28 and 30-33 directly/indirectly depend from allowed claims 1, 15, 29 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Publication No. 2014/0125453 A1 of McIntyre et al discloses a wireless device access system that employs directional antennas for short-range wireless communication to detect the proximity and orientation of a user device with respect to a 

U.S. Publication No. 2016/0055689 A1 of Raina et al discloses a secure short-distance-based communication and access control system controls access to a restricted area. A run-time mobile device identifier and keys that may be location-specific, device-specific and time-specific are generated and utilized for secure communication between mobile devices and zone computers. The zone computers can validate users via their mobile devices to allow or deny access to the restricted area.

U.S. Publication No. 2016/0055690 A1 of Raina et al discloses a secure short-distance-based communication and validation system validates users in a validation area. The system may include multiple zones in the validation area and beacons in each zone. A run-time mobile device identifier and keys that may be location-specific, device-specific and time-specific are generated and utilized for secure communication between mobile devices and a zone computer in a zone. The validation area may be in a vehicle, and validation may include deducting a fare.
U.S. Publication No. 2016/0055693 A1 of Somani et al discloses a secure short-distance-based communication and enforcement system validates users in a validation and enforcement area and can check if users in the validation and enforcement area 

U.S. Publication No. 2016/0055697 A1 of Raina et al discloses an access control system controls access to a restricted area. A mobile device exchanges messages with a backend server to validate a user and to control an actuator for a physical barrier responsive to validation. Beacon-based unique identifiers are calculated at validation time for the current location to facilitate the validation.

U.S. Publication No. 2016/0163137 A1 of Strulovitch et al discloses a systems and methods for controlling access to a Restricted Area ("RA"). The methods involve: determining whether a person desires to enter RA; checking whether the person is authorized to enter RA using a first unique identifier associated with a wearable access sensor being worn thereby; causing the person's Portable Communication Device ("PCD") to transmit a second unique identifier and location information useful in determining the PCD's location within a surrounding environment, when a determination is made that the person is authorized to enter RA; using the second unique identifier and location information to confirm that the person is currently located at an access point of RA; and causing actuation of a mechanical actuator to enable the person's entrance into RA when it is determined that the person desires to enter RA, the person is authorized to enter RA, and the person is currently located at the access point of RA.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						February 12, 2022           Primary Examiner, Art Unit 2685